DETAILED ACTION
This office action is a response to an application filed on 08/11/2020.
Claims 31- 44 are allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 08/11/2020.  These drawings are acceptable for examination proceedings.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN201641041195, filed on 2016-12-02.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration, when reading claims in light of the specification, a full search was further conducted. However, none of the prior art references of recorded alone or 

Prior art references of recorded in combination teach each of these features;
Sengupta et al. (US 20210067391 A1) teaches method and device for configuring DM-RS signals in DFT time domain for configuring reference sequences.
Xiong et al. (US 20200396744 A1) teaches method and apparatus for configuring reference signals in DFT domain. 

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 31; specifically to the other limitations with the combination of including;  

“generating, by a transmitter, at least one data sequence and at least one pi/2 binary phase shift keying reference sequence (pi/2 BPSK-RS) for transmitting;
time-multiplexing, by the transmitter, the at least one pi/2 BPSK-RS with the at least one data sequence, to generate a multiplexed sequence;
performing, by the transmitter, a Discrete Fourier Transform (DFT) on the multiplexed sequence to generate a DFT-spread-Orthogonal Frequency Division Multiplexing (DFT-s-OFDM) symbol; and
processing, by the transmitter, the DFT-s-OFDM symbol for transmitting over a channel”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018 Response Date
Dependent claims 32-44 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/KYAW Z SOE/Primary Examiner, Art Unit 2412